IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,301-03


                         EX PARTE LYNDARIEN DAVIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1552984-A IN THE 185TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded true to a motion to revoke and was sentenced to five years’ imprisonment

for aggravated robbery. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

Applicant is represented by habeas counsel.

       In his habeas application, Applicant claimed that the trial court lacked jurisdiction and that

his plea was involuntary because trial counsel did not raise the jurisdictional issue. This Court

remanded the habeas application to the trial court to resolve the disputed facts. The trial court has

entered agreed findings prepared by the parties and recommends that this Court grant habeas relief

by setting aside the conviction.
                                                                                                 2



       Applicant’s conviction for aggravated robbery and prison sentence resulted from a revocation

of his community supervision. The juvenile court originally imposed the community supervision.

As such, this Court lacks jurisdiction to consider Applicant’s habeas application. See TEX . CODE

CRIM . PROC. art. 11.07 §§ 1, 3(a)-(b); Ex parte Valle, 104 S.W.3d 888 (Tex. Crim. App. 2003).

       Applicant’s application for a writ of habeas corpus is dismissed.



Delivered: September 14, 2022
Do not publish